Metcalf, J.
It was essential to the validity of the contract of insurance, which was the consideration of this note, that the insurance company should previously have complied with the provisions of the statutes of this commonwealth. As it is admitted that a compliance with these provisions was denied in the answer, neither the company nor their treasurer, being the payees named in the note, can maintain this action, without proof of such compliance. If the plaintiff were a bona fide holder, without notice, the rule would be different, and a compliance with the requisitions of the statutes might be presumed, in the absence of evidence to the contrary. Atlantic Mutual Fire Ins. Co. v. Fitzpatrick, 2 Gray, 281. Williams v. Cheney, ante, 220, 222. Exceptions overruled.